B. F. SAFFOLD, J.
The appellants were garnishees of W. S. Barton, in a suit instituted against him by the appellees. They answered by giving a statement of facts, from which the court was to decide whether they were indebted to him or not; and judgment was rendered against them for the amount of the debt in suit.
Barton, being in debt, made an assignment of his stock of goods to Miss Foster, who was to sell them by retail, or in whole, and out of the proceeds to pay such of the debts as were a lien on the goods, and afterwards to pay whatever balance remained to the other creditors. Prior to the service of the garnishment, the garnishees bought the stock of goods from the assignee, and agreed to pay the price in specified sums to named parties. Of these sums were $600, payable in monthly instalments of fifty dollars, to Miss Foster, for the benefit and support of Barton’s family; and $600 due in twelve months by note, to Miss Foster as assignee. The remainder was to be paid on debts secured by lien. The garnishment was served about a month after this purchase, and was intended to arrest about $140.
The answer discloses that the assignee has a right to the debt for the benefit of the creditors and family of Barton, and that other persons have an interest in it. When this is the case, the court must suspend proceedings against the garnishee, and cause notice to issue to the claimants to appear and contest with the plaintiff. R. C. § 2977; Mobile & Ohio R. R. Co. v. Whitney & Co. 39 Ala. 468; Baston v. Lowery, 29 Ala. 454. The judgment is reversed, and the cause remanded.